Title: To George Washington from Lieutenant Colonel Alexander Hamilton, 15 November 1777
From: Hamilton, Alexander (Lieutenant Colonel)
To: Washington, George



Peeks Kill [N.Y.] November 15. 1777. Mr Kennedy’s house.

I arrived at this place last night and unfortunately find myself unable to proceed any further. Imagining I had gotten the better of my complaints while confined at Governor Clinton’s & anxious to be about, attending to the march of the troops, the day before yesterday I crossed the ferry in order to fall in with General Glover’s brigade which was on its march from Poughkepsie to Fish Kill. I did not however see it myself but received a letter from Col. Shepherd, who commands the Brigade informing me he would be last night at Fish Kill and this night at Kings Ferry. Waggons &c. are provided on the other side for his accomodation, so that there need be no delay but what is voluntary; and I beleive Col. Shepherd is as well disposed as could be wished to hasten his march. General Poors Brigade crossed the ferry the day before yesterday. Two york regiments Cortlandts & Livingstons are with them. they were unwilling to be separated from the Brigade and the Brigade from them. General Putnam was unwilling to keep them with him, and if he had consented to do it, the regiments to replace them would not join you six days as soon as these. The troops now remaining with General Putnam will amount to about the number you intended, though they are not exactly the same. He has detached Col. Charles Webbs regiment to you. He says the troops with him are not in a condition to

march being destitute of Shoes stockings and other necessaries; but I beleive the true reasons of his being unwilling to persue the mode pointed out by you were his aversion to the york troops, and his desire to retain General Parsons with him. I am with much respect & esteem Yr Excellys Most Obedt servt

A. Hamilton

